LEMMON, Justice,
concurring in the denial of the writ application.
The trial judge should have set an immediate hearing on the application, which was essentially one for habeas corpus, and should have released defendant unless just cause was shown for the failure to file an indictment or information. La.C.Cr.P. Art. 701. However, the indictment was filed before the November 10 hearing, and defendant was no longer entitled to be released. Any illegal detention between September 9 (the 60th day after arrest) and November 2 (the date of indictment) should be treated as an issue of civil damages.